In an action, inter alia, for a declaration that the plaintiffs are entitled to an easement across the defendants’ property, the defendants appeal from an order of the Supreme Court, Dutchess County (Bernhard, J.), entered June 13, 1996, which denied their motion to compel the plaintiff William H. Anagnos to answer questions propounded at an examination before trial.
Ordered that the appeal is dismissed, with costs to the respondents.
Rulings made upon objections to questions posed in the course of an examination before trial are not appealable as of right, even if incorporated into a formal order (Ewell v Moore, 133 AD2d 67; Rockwood Natl. Corp. v Peat, Marwick, Mitchell & Co., 59 AD2d 573; see also, Feeley v Midas Props., 168 AD2d 416, 417-418; Marks v Top Job Sanitation Co., 145 AD2d 416; Crow-Crimmins-Wolff & Munier v County of Westchester, 126 AD2d 696). Moreover, this Court has held "on numerous occasions .that 'we are disinclined to grant leave to parties who have taken it upon themselves to perfect an appeal without leave to appeal’ ” (Ewell v Moore, supra, at 67, quoting Roberts v Modica, 102 AD2d 886; Rockwood Natl. Corp. v Peat, Mar-wick, Mitchell & Co., supra, at 574). Accordingly, the instant appeal is dismissed. Copertino, J. P., Thompson, Sullivan and Friedmann, JJ., concur.